 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbers and Steamfitters, Local Union No. 398,United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIOand Robbins Plumbing & Heating Contractors,Inc. Case 21-CC-2528April 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn December 8, 1981, Administrative LawJudge Jerrold H. Shapiro issued the attached Deci-sion in this proceeding. Thereafter, the ChargingParty filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Plumbers andSteamfitters, Local Union No. 398, United Associ-ation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, its officers, agents,and representatives, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on August 4, 1981, is based onan unfair labor practice charge filed by Robbins Plumb-ing & Heating Contractors, Inc., herein called RobbinsPlumbing, on April 30, 1981, and a complaint issued onMay 19, 1981, on behalf of the General Counsel of theNational Labor Relations Board for Region 21, alleging,as amended at the hearing, that the above-captionedUnion, herein called Respondent, has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i)and (iiXB) of the National Labor Relations Act, asamended, herein called the Act, by picketing at a con-struction site at a gate reserved for neutral employersand by verbally inducing employees of a neutral employ-er to honor said picket line with an object of forcing andrequiring the neutral employers to cease doing business261 NLRB No. 72with Robbins Plumbing with whom Respondent has alabor dispute. Respondent filed an answer, amended atthe hearing, denying the commission of the alleged unfairlabor practices. tUpon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceRamona Properties, a limited partnership, is engagedin the development of real property and is presently con-structing, among other things, a group of 60 townhousesat a site in Alhambra, California, herein called theProject. The general contractor employed by RamonaProperties on the Project is Venti Construction Compa-ny. During the period of time material to this case theProject was in its initial stages. The concrete was beingpoured for the footings and slabs. The only subcontrac-tors whose employees were working at that time wereOrange County Concrete, Robbins Plumbing, andMorgan Masonry, all of whom were working pursuantto contracts with Ramona Properties. Orange CountyConcrete is a union subcontractor whose employeeswere performing the concrete footing and slab work forthe foundations. Robbins Plumbing is a plumbing con-tractor whose employees were doing the "rough" plumb-ing work normally done prior to the pouring of thecement for the foundations. Its employees are not repre-sented by any labor organization.The Project, which is situated next to a conventschool, is bordered on the south by Ramona Road andon the west by Marengo Avenue. On the north and eastit is adjacent to the convent school's property. TheProject is located in a resident area and the portions ofRamona Road and Marengo Avenue which are adjacentto the Project are heavily traveled thoroughfares.2TheProject is surrounded by a chain link fence.On April 29, 1981,3access to the site by motor vehiclewas possible by way of a gate located on MarengoIn its answer, as amended at the hearing, Respondent admits it is alabor organization within the meaning of Sec. 2(5) of the Act and admitsthat the primary employer herein, Robbins Plumbing, meets one of theBoard's applicable discretionary jurisdictional standards and is an em-ployer engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe Act. I therefore find it will effectuate the policies of the Act to assertjurisdiction herein.2 Benjamin Venti. who owns Venti Construction and is a general part-ner in Ramona Properties, testified that Ramona Road which runs paral-lel to a freeway, is a heavily traveled thoroughfare. Respondent's busi-ness representative, Charles McCune, testified that Ramona Road "hasvery little traffic." I have rejected McCune's testimony because in termsof demeanor Venti impressed me as a more credible witness. Moreover, itis undisputed that the Project, including the part of Ramona Road adje-cent to the Project, is in the midst of a heavily populated residential area.The record also establishes that, during the approximate 2 days whichMcCune spent at the Project, virtually all of his time was spent on theMarengo Avenue side, at gate 2; only rarely was he on the Ramona Roadside.I All dates herein refer to 1981 unless otherwise stated.482 PLUMBERS AND STEAMFITTERS. LOCAL 398Avenue, referred to for the sake of convenience duringthe hearing as gate 2, which was approximately 25 feetwide and set back approximately 15 feet from the road-way. There was no direct access on this date to or fromthe Project for motor vehicles via Ramona Road. How-ever, immediately adjacent to the Project on RamonaRoad there is a convent parking lot with two gates. Oneof these gates, referred to during the hearing as gate 1,was approximately 20 feet wide and set back approxi-mately 15 feet from the roadway. It is approximately 150feet from gate I to the Project. On April 29 this 150 feetconsisted of an ungraded steep hill, so it was impossiblefor motor vehicles to use this gate as a means of gettingto or from the Project.Since the Project is situated on a hill, it is impossibleto see gate I from gate 2 and vice versa. During the timematerial herein, April 29 and 30, approximately sevenemployees of Robbins Plumbing employed at the Projectwere working in an area whereby they could be seenfrom gate 2, but they could not be seen from gate 1 dueto the hill.On April 29, after work had commenced, Respondentbegan picketing the Project at gate 2 and continued topicket at this gate until approximately 2 p.m. The nextday, at or about 6 a.m., Respondent resumed its picketingat gate 2 and picketed until approximately 2 p.m. At notime during either day did Respondent picket gate 1. Thelegend on the picket signs read as follows:Robbins Plumbing Unfair to Plumbers LU 398, notpaying prevailing wages and fringe benefits. Sanc-tioned by Los Angeles County Building and Con-struction Trades Council, AFL-CIO and TeamstersJoint Council 42.When Benjamin Venti, who is the owner of VentiConstruction and a partner in Ramona Properties, ar-rived at the Project on April 29 at approximately 7 a.m.he observed Respondent's pickets at gate 2. He also ob-served that the trucks that were suppose to deliver con-crete to Orange County Concrete were parked outside ofthe gate, their drivers refusing to cross the picket line.Venti promptly phoned Marvin Jabin, the lawyer forRamona Properties, and advised him about the picketing.Jabin instructed him to prepare and post signs at gates Iand 2. Pursuant to these instructions Venti, using a blackmarker and pieces of cardboard, printed two signs whichread as follows:Gate 2. This gate is for everyone except RobbinsPlumbing. Robbins Plumbing must use gate number1.Gate 1. This gate for the exclusive use of RobbinsPlumbingVenti personally posted these signs at approximately 7:30a.m. The sign referring to gate 2 was posted on a stakein front of that gate and the sign referring to gate I wasposted on the chain link fence immediately adjacent tothat gate.4As demonstrated by Respondent's Exhibit 3,the signs, although handprinted, were legible.Immediately after posting these signs Venti spoke tothe pickets and indicated he had posted the signs andasked the pickets to picket gate I instead of gate 2. Thepickets ignored Venti. They continued to picket gate 2and Respondent's business representative, McCune, whowas carrying a picket sign, stated he intended to picketall of the gates.Later that morning, at approximately 9 o'clock,Ramona Properties' attorney, Jabin, replaced the afore-said signs which had been posted by Venti with largersigns which read as follows:Gate 1. This gate is for the use of the personnel ofthe following subcontractors only: Robbins Plumb-ing. All others must use gate 2.Gate 2. This gate is for the use of the personnel ofall subcontractors except for Robbins Plumbing.The personnel of Robbins Plumbing must use gate1.The pickets ignored these signs and continued to picketgate 2. They informed Jabin that the signs posted byJabin were no good because they were worded incor-rectly.5In the meantime, during the morning of April 29, theconcrete trucks entered the jobsite and poured theircement. At this time the pickets ceased picketing tempo-rarily pursuant to an arrangement among Respondent,Orange County Concrete, and Ramona Properties,whereby it was agreed that pickets would cease theirpicketing so that the concrete trucks could deliver theircement, if Robbins Plumbing's employees ceased work-ing. After the concrete was poured, at approximately10:30 a.m., the Robbins Plumbing employees went backto work, the picketing resumed, and all of the OrangeCounty Concrete employees left the jobsite. The plumb-ers worked until approximately 4 p.m. when they left theproject, exiting with their motor vehicles through gate Iinasmuch as Ramona Properties had finished grading adriveway leading from the Project to gate 1.6 Earlierthat day representatives of Robbins Plumbing instructedall of its personnel employed on the Project that underno circumstances were they to use gate 2, but to useonly gate 1.' I reject Business Representative McCune's testimony that there wasno sign posted at gate I at this time. Venti, who testified he posted theabove-described sign at gate I, impressed me in terms of his demeanor asa more credible witness. Moreover, his testimony was corroborated byGlen Scott, a vice president of Robbins Plumbing, who testified thatwhen he arrived at the Project shortly after S a.m. he entered the Projecton foot through gate I and that a sign was posted there at that time.S McCune testified he did not recall seeing any signs posted on Aprinl29, other than Venti's "makeshift" signs, described supra. I reject his tes-timony because Venti and Jabin, who testified about the posting of theabove-described signs impressed me, in terms of their demeanor, as morecredible witnesses.' Ramona Properties had received permission from the owners of theconvent school to use gate I as a means of entering and leaving theProject.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the morning of April 29, after the pickets indi-cated to Jabin that they intended to ignore the reservedgate system and continue to picket gate 2 because thesigns were not worded correctly, Jabin spoke to thelawyer who represented Robbins Plumbing. RobbinsPlumbing's attorney suggested that Jabin post new signswhich included the word "suppliers." As a result Jabinhad a professional printer print up two new signs whichwere posted in place of the existing signs at gates I and 2that evening after work ceased and the pickets left.These signs were posted in the same areas as those prei-vously posted and read as follows:STOP GATE NO. 1. THIS GATE IS RE-SERVED FOR THE SOLE AND EXCLUSIVEUSE OF THE PERSONNEL AND SUPPLIERSOF THE SUBCONTRACTORS LISTEDBELOWROBBINS PLUMBINGALL OTHERS MUST USE GATE NO. 2STOP-READ GATE NO. 2THIS GATE IS RESERVED FOR THE SOLEAND EXCLUSIVE USE OF ALL PERSONSOTHER THAN THE PERSONNEL & SUPPLI-ERS OF THE SUBCONTRACTORS LISTEDBELOW.ROBBINS PLUMBINGALL PERSONNEL & SUPPLIERS OF THELISTED SUBCONTRACTORS MUST USEGATE NO. 1These signs were posted at all times thereafter up to thedate of the hearing in this case.On April 29 the lawyer for Robbins Plumbing, afterspeaking to Jabin, sent a telegram to Respondent whichwas received by Business Representative McCune whenhe returned to his office later that afternoon. The tele-gram reads as follows:RE: CONSTRUCTION JOBSITE AT 1810 SOUTH MAR-ENGO, ALHAMBRA, CAPLEASE BE ADVISED THAT A RESERVED GATESYSTEM HAS BEEN ESTABLISHED AT THE ABOVE JOB-SITE. A GATE, LABLED GATE #1, HAS BEEN RE-SERVED FOR THE SOLE AND EXCLUSIVE USE OF PER-SONNEL AND SUPPLIERS OF ROBBINS PLUMBING, THEPARTY WITH WHOM YOU HAVE A DISPUTE, AND ISLOCATED ON RAMONA ST. SHOULD YOU WISH TOPICKET ROBBINS PLUMBING AT THE ABOVE JOBSITE,PLEASE CONFINE YOUR PICKETING TO THAT GATE. IFYOU PICKET ROBBINS PLUMBING AT ANY OTHER LO-CATION AT THIS JOBSITE, WE WILL CONSIDER IT IL-LEGAL SECONDARY ACTIVITY, AND WILL TAKE ALLAPPROPRIATE LEGAL ACTION.On Thursday, April 30, Ramona Properties' projectsuperintendent, Ben Ribera, arrived at the jobsite at ap-proximately 5:55 a.m. The picketing had already com-menced at gate 2. Ribera credibly testified that shortlythereafter he observed the plumbers arrive and enter thejobsite through gate I. ' Respondent Business Representa-tive McCune testified that on April 30 he arrived at theProject at approximately 5:30 a.m., when it was stilldark, and drove to gate I to determine whether the in-formation in the telegram he had gotten from RobbinsPlumbing's lawyer was accurate. Using the light from hisautomobile headlights, McCune testified, he observed thesign which had been posted on gate 1 and observed thatthe gate was closed and appeared to be locked. McCunefurther testified that at approximately 6 a.m. he drove upto gate 2, that this gate was opened, and that he ob-served the plumbers were on the site performing theirwork. Insofar as McCune's testimony warrants the infer-ence that the plumbers, on April 30, used gate 2 ratherthan gate 1 to enter the project, I reject such an infer-ence because the testimony of Ribera, described supra,was given in a sincere and persuasive manner, and interms of demeanor Ribera impressed me as a more credi-ble witness than McCune.On April 30 when Venti arrived at the Project at ap-proximately 7 a.m. he observed that there were severalemployees of Orange County Concrete, who werescheduled to work that day, sitting in their motor vehi-cles outside of gate 2, honoring the picket line. Afterspeaking to the Orange County Concrete workers, Ventispoke to the pickets, one of whom was Business Repre-sentative McCune. Venti asked why they were still pick-eting gate 2 even though it had been properly posted.Venti asked them to picket gate 1 instead of gate 2.McCune replied, "We are picketing all your ... gates."The picketing continued at gate 2. At this time a businessrepresentative from another labor organization who waspresent informed Venti, in McCune's presence, "Yourother gate is obscure." Shortly thereafter a group ofsteelworkers or rodbusters, who were under contractwith Orange County Concrete to perform some workand who had previously been working on the Project,drove up to gate 2 and, as one of the steelworkerswalked up to the gate, a picket stated to him, inMcCune's presence, "You are not going to cross thisgate, are you." The steelworker replied, "Hell no, I amnot," and left the site.Since one of the business agents, as described above,had stated that gate I was "obscure," Venti later thatmorning hand lettered a sign stating, "Gate I around thecorner" and posted it at gate 2 with the other sign whichwas already posted. Later that morning Jabin replacedthe "Gate I around the corner" sign with a sign whichstated: "Notice Gate No. I is on Ramona Road aroundthe corner" with an arrow pointing in the direction of' I have taken into account that Ribera testified that he was not sure itwas Thursday, Arpil 30, or Friday, May I, when he observed the plumb-ers enter using gate 1, explaining that on one of those days the plumbersdid not work. The record reveals that Friday, May 1, was the day theplumbers did not work. Accordingly, it is plain that Ribera was referringto Thursday, April 30, as the day he observed the plumbers enter gate I.Moreover, since Respondent stopped its picketing on April 30, this con-clusion is bolstered by Ribera's further testimony that, on the morning heobserved the pickets enter through gate I, there was a picket line in frontof gate 2.484 PLUMBERS AND STEAMFITTERS, LOCAL 398gate 1. The pickets ignored these additional signs andcontinued to picket gate 2; they did not picket gate 1. Atthis time Jabin spoke to the pickets and asked who wasin charge of the picket line. He was informed that a busi-ness representative from the Los Angeles BuildingTrades Council who was named "Al" was in charge andintroduced to Al. Jabin, in the presence of the pickets in-cluding McCune, informed Al that it was illegal for themto be picketing gate 2 in view of the Company's reservedgate system and that they should be picketing gate 1.The pickets, including Al, replied that the wording ofthe sign was no good. In addition, Al stated that theywere not picketing Robbins Plumbing to get that Com-pany to join the Union, but only because RobbinsPlumbing did not pay prevailing wages. In response toJabin's question, Al stated that they would cease picket-ing if Jabin could prove to them that Robbins Plumbingwas paying the prevailing wage scale. In addition, an-other person in the group informed Jabin that if theNLRB told them that the sign was okay and they shouldnot picket that they would stop picketing.On Friday, May 1, Robbins Plumbing's employeeswere directed not to report to work at the Project. Re-spondent was notified of this and, as a result, did notpicket on May I. The employees of Robbins Plumbingresumed work on Monday, May 4, but Respondent didnot resume its picketing and has not picketed the Projectsince April 30.The above-described finding that on April 29 and 30,when informed by Venti that Ramona Properties hadposted a reserved gate where Respondent should picket,that Respondent's business representative, McCune, in-formed Venti that Respondent intended to picket all ofthe gates, is based on Venti's testimony. McCune, whowas present at the picket line for several hours on April29 and 30, in effect denied saying this. McCune initiallytestified that although representatives of Ramona Proper-ties tried to talk to him about the picketing that he didnot talk to them. Then he inconsistently testified that onApril 30, at or about 6 or 6:30 a.m. when Venti told himthere was a reserved gate at gate I which Respondentshould picket rather than gate 2, McCune informedVenti that gate 1 was not a valid reserved gate becausethe plumbers were on the jobsite and the only way theycould have gotten on the site was by using gate 2. Butlater, during the hearing, McCune again contradictedhimself, now testifying that he did not speak to anyoneconnected with the Project about the fact that hethought the reserved gate was invalid, and specificallydenied speaking to Venti on April 30, other than sayinghello or good morning. Venti, who in terms of his de-meanor impressed me as a sincere and reliable witness,testified that when he spoke to McCune about the re-serve gate that McCune, as described above, said nothingother than that Respondent intended to picket all of thegates despite the reserved gate system. In view of the in-consistencies in McCune's testimony and the fact thatMcCune, in terms of his demeanor did not seem to be areliable or trustworthy witness, whereas Venti did, Ihave rejected McCune's testimony that on April 30 heinformed Venti that he was continuing to picket gate 2rather than gate I because he thought the plumbers hadused gate 2 to enter the site that morning. Rather, I findMcCune made no such statement to Venti, but at alltimes, when confronted by Venti about the reserved gatesimply stated that Respondent intended to disregard thereserved gate system and to picket all of the gates anddid not explain himself.B. Discussion and Ultimate Findingsi. Applicable principlesSection 8(b)(4)(i) and (ii)(B) states in pertinent partthat it is an unfair labor practice for a labor organizationor its agents:(4)(i) ...to induce or encourage any individualemployed by any person ...to engage in a strike...to (ii) to threaten, coerce, or restrain anyperson ...where in either case an object thereofis:(B) forcing or requiring any person ...tocease doing business with any other person ...Provided, that nothing contained in this clause(B) shall be construed to make unlawful, any ...primary picketing.These provisions implement "the dual Congressionalobjectives of preserving the right of labor organizationsto bring pressure to bear on offending employers in pri-mary labor disputes and of shielding unoffending em-ployers and others from pressures in controversies nottheir own." N.L.R.B. v. Denver Building and ConstructionTrades Council, et al., 341 U.S. 675, 692 (1951); see Na-tional Woodwork Manufacturers Association v. N.L.R.B.,386 U.S. 612, 620-627 (1967). In each case, therefore, theunion's conduct must be scrutinized to ascertain whetherit engaged in protected primary or illegal secondary ac-tivity.The controlling factor in determining the legality ofpicketing is not its effect, but its object. Local 761, Inter-national Union of Electrical, Radio & Machine Workers,AFL-CIO [General Electric Company] v. N.L.R.B., 366U.S. 667, 672-674 (1961); Ramey Construction CompanyInc. v. Local Union No. 544, Painters, Decorators and Pa-perhangers of America, 472 F.2d 1127, 1131 (5th Cir.1973). If an object of the picketing is to pressure a neu-tral employer, the activity is secondary and unlawful.The picketing is protected, however, where the union'ssole object is to influence the primary employer, even ifthere are incidental effects on the neutrals. N.LR.B. v.Denver Building and Construction Trades Council, supra,341 U.S. at 687-689; N.LR.B. v. Nashville Building andConstruction Trades Council, supra, 425 F.2d at 391.Frequently, there is no "glaringly bright line" betweenwhat constitutes primary and secondary picketing. Local761, Electrical Workers v. N.L.R.B., supra, 366 U.S. at673. That distinction may be particularly difficult todraw in "common situs" situations, such as this case.where the primary and neutral employers are workingon the same premises simultaneously. Construction con-485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractors involved on a common situs are neutrals as toeach other's labor disputes and are, accordingly, entitledto the protection of Section 8(b)(4). N.LR.B. v. DenverBuilding and Construction Trades Council, supra, 341 U.S.at 689-690 (1951). Nashville Building and ConstructionTrades Council, 383 F.2d 562, 564-566 (6th Cir. 1967). Asa consequence, while a union is allowed to picket theproject in furtherance of its dispute with the primary em-ployer, it nevertheless is obligated to make every reason-able effort to minimize the impact on neutrals of the in-ducements and restraints inherent in the picket line.N.L.R.B. v. Nashville Building and Construction Council,supra, 425 F.2d at 391; American Bread Company v.N.L.R.B., 411 F.2d 147, 154 (6th Cir. 1969).In Sailors Union of the Pacific, AFL (Moore Dry DockCompany), 92 NLRB 547, 549 (1950), the Board articu-lated the following evidentiary criteria for evaluating thelegality of picketing in common situs situations:[P]icketing ...is primary if it meets the followingconditions: (a) The picketing is strictly confined totimes when the situs of the dispute is located on thesecondary employer's premises; (b) at the time ofthe picketing the primary employer is engaged in itsnormal business on the situs; (c) the picketing is lim-ited to places reasonably close to the location of thesitus; and (d) the picketing discloses clearly that thedispute is with the primary employer.Accord: Local 761, Electrical Workers v. N.L.R.B., supra,366 U.S. at 679; N.L.R.B. v. Nashville Building and Con-struction Trades Council, supra, 425 F.2d at 390-391.These standards are not applied mechanically. However,failure to comply with the Moore Dry Dock criteria pro-vides a strong, although rebuttable, presumption that thepicketing had an unlawful secondary purpose. RameyConstruction Co., Inc. v. Local Union No. 544, supra, 472F.2d at 1132; International Brotherhood of ElectricalWorkers, Local 480, AFL-CIO [Gulf Coast Bldg. & SupplyCo.] v. N.L.R.B., 413 F.2d 1085, 1089 (D.C. Cir. 1969);N.L.R.B. v. Northern California District Council of HodCarriers and Common Laborers of America, AFL-CIO[Sunset International Petroleum Corp.], 389 F.2d 721, 725(9th Cir. 1968), enfg. Northern California District Councilof Hodcarriers and Common Laborers of America, AFL-CIO (Joseph's Landscaping), 154 NLRB 1384 (1965).The situs of a union's dispute with an employer maybe localized in a common situs construction project situa-tion by establishing a separate gate for the primary em-ployer. Local Union No. 519, United Association of Jour-neymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO [H.L Robertson and Associates, Inc.] v. N.L.R.B., 416 F.2d1120, 1125 (D.C. Cir. 1969). If picketing is not confinedto an area reasonably close to the entrance "reserved"for the primary and its employees, the union is consid-ered to be pursing unlawful secondary objectives. Car-penters Local 470, United Brotherhood of Carpenters andJoiners of America, AFL-CIO [Mueller-Anderson Inc.] v.N.LR.B., 564 F.2d 1360, 1363 (9th Cir. 1977); Kelly Elec-tric Ca, 216 NLRB 141, 144 (1975), enfd. sub nom.N.LR.B. v. Nashville Building and Construction TradesCouncil, supra, 383 F.2d at 564-565; Building and Con-struction Trades Council of New Orleans, AFL-CIO, 155NLRB 319, 326 (1965), enfd. sub nom. Markwell andHartz, Inc. v. N.L.R.B., 387 F.2d 79, 81 (5th Cir. 1967),cert. denied 391 U.S. 914.The Moore Dry Dock criteria are not the only factorsconsidered relevant in assessing the purpose of a union'spicketing. Other external evidence-union statements oractions, for example-may manifest the existence of asecondary object. N.L.R.B. v. Nashville Building andConstruction Trades Council, supra, 425 F.2d at 391;IBEW, Local 480 v. N.L.R.B.. supra, 413 F.2d at 1089;N.L.R.B. v. Northern California District Council of HodCarriers, etc., supra, 389 F.2d at 725; N.L.R.B. v. Interna-tional Hod Carriers, Building and Common Laborers'Union of North America, Local No. 1140, AFL-CIO [Gil-more Construction Co.], 285 F.2d 397, 401 (8th Cir. 1960).2. The April 29 picketingI am of the opinion that on April 29, by picketing gate2 rather than gate 1, Respondent did not violate Section8(b)(4)(B) of the Act because I am persuaded that picket-ing at gate I would not have provided reasonable assur-ances to Respondent that its message would be carried tothe employees and suppliers of Robbins Plumbing andthere is insufficient evidence that Respondent's picketingwas accompanied by any other conduct which warrantsan inference of illegality.On April 29, when Respondent was notified that gateI had been posted for Robbins Plumbing, Respondent'sbusiness representative, McCune, who was in charge ofthe picket line, observed that it was impossible for motorvehicles to enter or leave the Project using gate 1.s Thiscondition existed on April 29 for the entire time Re-spondent's pickets were present at the Project. Becauseof this, Respondent reasonably believed that RobbinsPlumbing's employees and suppliers could not use gate 1and would have to use gate 2.9And, with respect to thesuppliers of Robbins Plumbing, this belief was reinforcedby the fact that the language of the reserved gate signsposted on April 29 clearly indicated that the suppliers ofRobbins Plumbing were required to use gate 2, ratherthan gate i. In view of the foregoing circumstances itwas not unreasonable on April 29 for Business Repre-sentative McCune to refuse to move the picket line fromgate I to gate 2, in response to Venti's request. ThatMcCune expressed his refusal in terms of an intent topicket all of the gates is not sufficient, under the circum-stances, to taint the picketing. Likewise, the fact thatMcCune entered the Project on April 29 is insufficient totaint the picketing where, as here, there is no evidencethat McCune's purpose in entering the Project was toenmesh neutrals in Respondent's dispute with RobbinsPlumbing.I The driveway to and from the Project from gate I was not gradedfor motor vehicle traffice until late in the afternoon on April 29, after thepickets left the project.* On April 29, prior to the picketing, the employees of Robbins Plumb-ing had driven their motor vehicles on to the Project when they came towork.486 PLUMBERS AND STEAMFITITERS, LOCAL 398Based on the foregoing, I find that Respondent's pick-eting of the Project on April 29 did not violate Section8(bX4)(i) and (ii)(B) of the Act.3. The April 30 picketingI am of the opinion that Respondent's picketing ofgate 2 on April 30 violated Section 8(b)(4)(i) and (ii)(B)of the Act.On April 30 Respondent continued to picket gate 2, in-stead of gate I, despite its knowledge that gate I wasnow readily accessible to motor vehicle traffic, that thesigns posted at these gates now plainly required thatRobbins Plumbing's suppliers as well as employees usegate 1, and that the sign at gate 2 clearly indicatedwhere gate I was located. There is no evidence thateither the employees or suppliers of Robbins Plumbingused gate 2 rather than gate 1.10 Nonetheless, Respond-ent continued to picket gate 2 which Respondent knewwas reserved exclusively for the employees and suppliersof the neutral employers and ignored gate 1 which Re-spondent knew was reserved exclusively for the use ofthe employees and suppliers of Robbins Plumbing, theemployer with whom it had its labor dispute. Respond-ent's failure to comply with the reserved gate system onApril 30, under the circumstances of this case, warrantsthe inference that its picketing on that date was conduct-ed with an impermissible, secondary object.Respondent argues that on April 30 it continued topicket gate 2 rather than gate I because Respondent'sbusiness representative, McCune, had a good-faith beliefthat Robbins Plumbing's employees had used gate 2 onApril 30 to enter the Project. This argument is based onMcCune's testimony that on April 30, when he arrived,at the Project, the plumbers were at work despite thefact that gate I was closed and locked whereas gate 2was open, and that from these circumstances McCuneconcluded that the plumbers had used gate 2 to enter theProject. I reject McCune's testimony concerning whatmotivated him to continue picketing gate 2 rather thangate 1. As I have indicated supra, McCune, in terms ofhis demeanor, did not impress me as a sincere or reliablewitness. Moreover, on April 30 when Venti advisedMcCune of the reserved gate system and asked him topicket gate I rather than gate 2, McCune simply statedhe intended to picket all of the gates. He did not giveany reason for his refusal to honor the reserved gatesystem." I am convinced that, if McCune's refusal tomove the picket line from gate 2 to gate I was motivatedby his belief that the plumbers had used gate 2, McCunewould have informed Venti. It is for these reasons that Ihave rejected McCune's testimony that in refusing tohonor the reserved gate system on April 30 he was moti-vated by a belief that the plumbers had used gate 2.Respondent also argues that its right legitimately topublicize its dispute with Robbins Plumbing was com-prised by the fact that Robbins Plumbing's employeesto As I have found supra, on April 30 the employees of RobbinsPlumbing used gate I to enter the Project to work."1 As described supra, the only reasons advanced by Respondent onApril 30 for its refusal to picket gate I rather than gate 2 was that gate Iwas "obscure" and that there was something wrong with the language onthe posted signs.were not visible from gate 1, thus it had no obligation torestrict its picketing to that gate. This argument is with-out merit. 2 The gate reserved in the instant case for theemployees and suppliers of Robbins Plumbing gave Re-spondent ample opportunity to contact them each andevery time they entered and departed from the Project.Similarly Respondent's right to convey its message to thegeneral public was not improperly restricted by the loca-tion of the reserved gate which was located on a public-ly traveled thoroughfare and the picket signs would beplainly visible to any traffic on that thoroughfare. Thatthe employees of Robbins Plumbing would not havebeen able to see the picket signs from their actual worklocations if the picketing was conducted at gate I is to-tally irrelevant. Neither the Board nor any court, to myknowledge, has ever suggested that the pickets at acommon situs have a right to be constantly visible to theprimary employer's employees while they are workingon the site. 3Based on the foregoing I find Respondent's picketingof the Project on April 30 had an impermissible second-ary object and for this reason violated Section 8(b)(4)(i)and (ii)(B) of the Act. 144. The verbal inducement to honor the picket lineAs I have found supra, on April 30 when a steelwork-er who was scheduled to work that day on the Projectfor Orange County Concrete approached gate 2 to go towork, one of the pickets, in the presence of BusinessRepresentative McCune, stated to him: "You are notgoing to cross this gate, are you?" The steelworker re-plied, "Hell no" and left the site.Since "[t]he words 'induce or encourage' are broadenough to include in them every form of influence andpersuasion," International Brotherhood of Electrical Work-ers, Local 501, et al. [Samuel Langer] v. N.LR.B., 341U.S. 694, 701-702 (1951), 1 find that the statement to thesteelworkers by the picket, expressed in McCune's pres-ence, constituted unlawful inducement for a proscribedobject within the meaning of Section 8(b)(4)i)(B) of theAct and, since it succeeded in causing the steelworker torefuse to perform services for his employer, it also oper-ated as an unlawful restraint of that employer in viola-tion of Section 8(bX4)(iiXB) of the Act.12 Local 453, International Brotherhood of Electrical Workers, AFL-CIO(Southern Sun Electric Corp.), 237 NLRB 829 (1978), enfd. 620 F2d 170(8th Cir. 1980), relied on by Respondent is significantly different from theinstant situation." I note that the logic of Respondent's argument would require thatwhen pickets would not be visible no matter where a reserved gate wasestablished because the worksite is so large, so enclosed, or so dense withimprovements that the pickets would be entitled to entry onto the site topicket within the visibility of the primary employer's employees." It is well settled that a union's object is prohibited where an object,not necessarily the sole object, is proscribed. See N.LR.B. v. DenverBuilding and Construction Trades Council, supra, 341 U.S. at 688-689,quoted in Local 742, United Brotherhood of Carpenters and Joiners ofAmerica [J. L. Simmons Companyl v. N.LR.B., 533 F.2d 683, 689 (D.C.Cir. 1976). Thus, while Respondent's picketing may also have had anobject of publicizing Robbins Plumbing's failure to pay the prevailingwages and benefits in the community, it is no defense to the violationherein because the record establishes that another object of the picketingwas to enmesh neutral employers in Respondent's dispute with RobbinsPlumbing.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing findings of fact, and onthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Robbins Plumbing & Heating Contractors, Inc., isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Ramona Properties, Morgan Masonry, OrangeCounty Concrete, and Venti Construction Company arepersons engaged in commerce or in an industry affectingcommerce within the meaning of Section 8(b)(4)(B) ofthe Act.3. The Respondent, Plumbers and Steamfitters, LocalUnion No. 398, United Associated of Journeymen andApprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.4. By picketing the construction jobsite located be-tween Marengo Avenue and Ramona Road in Alhambra,California, on April 30, 1981, at gate 2, and on the samedate by verbally inducing and encouraging an employeeof a neutral employer to honor said picket line, with anobject of forcing or requiring Venti Construction Com-pany, Orange County Concrete, and Morgan Masonry,from doing business with Ramona Properties in order tocompel Ramona Properties to cease doing business withRobbins Plumbing & Heating Contractors, Inc., Re-spondent has engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend that Respondentcease and desist therefrom and take certain affirmativeaction which effectuates the policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER'5The Respondent, Plumbers and Steamfitters, LocalUnion No. 398, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO, Ramona,California, its officers, agents, representatives, shall:1. Cease and desist from:(a) Inducing or encouraging individuals employed byVenti Construction Company, Orange County Concrete,and Morgan Masonry, or any other person engaged incommerce or in an industry affecting commerce, to15 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.strike or refuse in the course of their employment to use,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to performany service for said persons with an object of forcing orrequiring said persons to cease doing business withRamona Properties in order to compel Ramona Proper-ties to cease doing business with Robbins Plumbing &Heating Contractors, Inc.(b) Threatening, coercing, or restraining Venti Con-struction Company, Orange County Concrete, andMorgan Masonry, or any other person engaged in com-merce or in an industry affecting commerce, with anobject of forcing or requiring said persons to cease doingbusiness with Ramona Properties in order to compelRamona Properties to cease doing business with RobbinsPlumbing & Heating Contractors, Inc.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post in conspicuous places in its busines offices,meeting halls, and in all places where notices to membersare customarily posted copies of the attached noticemarked "Appendix."'6Copies of said notice, on formsprovided by the Regional Director for Region 21, afterbeing duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Sign and mail copies of said notices to the RegionalDirector for Region 21 for posting by Ramona Proper-ties, Orange County Concrete, Morgan Masonry, andVenti Construction Company, if willing, at locationswhere notices to their employees are customarily posted.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage individualsemployed by Venti Construction Company, OrangeCounty Concrete, and Morgan Masonry, or anyother person engaged in commerce or in an indus-try affecting commerce, to strike or refuse in thecourse of their employment to use, process, trans-port, or otherwise handle or work on any goods, ar-ticles, materials, or commodities or to perform anyservice for said persons with an object of forcing orrequiring said persons to cease doing business withRamona Properties in order to compel Ramona488 PLUMBERS AND STEAMFITTERS, LOCAL 398Properties to cease doing business with RobbinsPlumbing & Heating Contractors, Inc.WE WILL NOT threaten, coerce, or restrain VentiConstruction Company, Orange County Concrete,and Morgan Masonry, or any other person engagedin commerce or in an industry affecting commerce,with an object of forcing or requiring said personsto cease doing business with Ramona Properties inorder to compel Ramona Properties to cease doingbusiness with Robbins Plumbing & Heating Con-tractors, Inc.PLUMBERS AND STEAMFITTERS, LOCALUNION NO. 398, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUSTRYOF THE UNITED STATES AND CANADA,AFL-CIO489